Citation Nr: 0815724	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1964 to August 1968 and from July 1996 to April 1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in March 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2003, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge. A transcript of this 
hearing is of record.

In March 2004 and in April 2006, the Board remanded the case 
for further procedural and evidentiary development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hemorrhoids are large with excessive redundant tissue. 


CONCLUSION OF LAW

The criteria for a 10 percnet rating for hemorrhoids are met. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in April 2004 and in April 2006. The notice included 
the type of evidence needed to substantiate the claim, 
namely, evidence showing that the disability had increased in 
severity and the effect that worsening had in his work and on 
his daily functioning.  

The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records.  The veteran was asked to 
submit any evidence in his possession that pertained to the 
claim.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on work and in 
daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

As for the omission of a general notice of the criteria of 
the Diagnostic Code under which the veteran is rated, which 
consists of a specific measurement or test result, at this 
stage of the appeal when the veteran already has notice of 
the rating criteria as provided in the statement of the case, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim, 
and any deficiency as to VCAA compliance regarding the claim 
is harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

And further delay of the case to inform the veteran again of 
the pertinent rating criteria would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA l records and 
has afforded the veteran VA examinations.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim, and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

On VA examination in January 2005, the veteran stated that he 
had never been hospitalized or had surgery for hemorrhoids.  
He complained of occasional itching and bleeding due to 
hemorrhoids.  The pertinent findings were external tags, but 
no fissure, fistula, or thrombosed hemorrhoids.  

On VA examination in October 2006, the veteran complained of 
frequent bleeding due to hemorrhoids.  The pertinent findings 
were external hemorrhoids, 1 to 2 centimeters in 
circumference, without evidence of bleeding or fissures.  
There was evidence of excessive redundant tissue, but no 
fistula, stricture, impairment of sphincter, or rectal 
prolapse.  There was no evidence of anemia.  The examiner 
commented that the veteran had external hemorrhoids, which 
were not currently thrombosed. 

Rating Principles 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The service-connected hemorrhoids are currently rated 
noncompensable under Diagnostic Code 7336. 

Under Diagnostic Code 7336, the criteria for a compensable 
rating, 10 percent, are  large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  The criteria for the next higher rating, 20 
percent, are hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures. 

Analysis

On VA examination in 2006, there was evidence of external 
hemorrhoids, 1 to 2 centimeters in circumference, equating to 
large external hemorrhoids with excessive redundant tissue, 
which more nearly approximates the criteria for a 10 percent 
rating under Diagnsotic Code 7336.  In the absence of 
evidence of hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures, the criteria for the next 
higher rating, 20 percent, under Diagnsotic Coded 7336 have 
not been met.


ORDER

A 10 percent rating for hemorrhoids is granted subject to the 
law and regulations, governing the award of monetary 
benefits. 



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


